DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 12/13/2021 has been entered and made of record. This application contains 10 pending claims. 
Claims 1, 3-4, 6 and 7 have been amended.
Claims 2 and 8-20 are cancelled.
Claims 21-24 are newly added.

Allowable Subject Matter
Claims 1, 3-7 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior arts of record, alone or in combination do not fairly teach or suggest “wherein the main body and the probe body define adjacent mating surfaces extending non-normal to the main body axis;  wherein the probe body is rotatably coupled to the main body via a joint that allows rotation of the probe body between a first position wherein the probe body axis is disposed coaxial with the main body axis and at least one second position wherein the probe body axis extends at an angle displaced from the main body axis, the rotation of the probe body being operative to progressively increase a displacement angle defined by the probe body axis and the main body axis to facilitate contact of the conductive tip of the probe body to the external electrical circuit disposable at a location offset from the main body axis” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863